Dear Mr. Sharp:
Your request for an Attorney General's Opinion has been directed to me for research and response.  The question you have asked is as follows:
     "Is an elected Louisiana constable a political entity of the police jury?"
It is our understanding that you are an elected constable of a justice of the peace court.  Accordingly, it is the opinion of this office that an elected constable of a justice of the peace court, like a justice of the peace, on an independent elected official — — an independent ward official — — and not an entity of the policy jury.
Justice of the Peace courts are provided for in the Louisiana Constitution of 1974, Article 5, Section 20.  Justice of the Peace and Constables are established by LSA-R.S. 13:2583, which provides, in pertinent part, as follows:
     "There shall be one constable for the court of each justice of the peace in the several parishes of the state. . . ."
It should be noted, however, that nothing in this opinion is intended to diminish or abrogate the statutory responsibilities and authority of local governing authorities, in respect to the justices of the peace and constables within their jurisdictions.
I trust that the foregoing adequately answers the question you have asked. However, if additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2520s